Calhoon, J.,
delivered the opinion of the court.
The bill does not show facts making it appear that the conveyance to Mrs. Duvic was not valid, nor does it show the interest of any of the parties, complainant or defendant, in the land, nor when William Thames died, nor how any one of the parties is heir to him. It follows that the demurrer was properly sustained, and, on failure to amend, that the bill was properly dismissed. Still, while we affirm, we do so, to avoid misconception, without prejudice to another proceeding properly brought; the appellant to pay costs of both courts.

Affirmed.